Action upon a promissory note dated May 10, 1924, given by defendants to plaintiff for balance due upon an exchange of motor cars between the plaintiff and Boulet; the note provides that the car received by Boulet, called the Chandler car, is to remain the property of plaintiff until the note is paid. The car was burned the following September. Defendants now plead that “plaintiff promised and agreed, as a part of said sale and purchase of said automobile, and in consideration thereof, to keep said automobile insured against fire and theft in some reputable insurance company at the expense and cost of said defendants,” and allege failure so to do, and damage thereby suffered by defendants.
It is sufficient to say that the record fails to furnish evidence of such a contract. The testimony of the defendant, Boulet, and of Boisvert, plaintiff’s salesman, the only witnesses to the transaction, is to the effect that the plaintiff required Boulet to pay for insurance on the car to protect its interest; it further appears .that plaintiff obtained a policy of insurance on the car, which was later cancelled by the insurer, charging the premium to Boulet, and giving him credit for it upon cancellation.
The record is entirely wanting in any evidence of an agreement on the part of plaintiff to keep the automobile insured.
The trial of the case seems to have drifted away to the contention that Boulet was not notified of the cancellation, and thereby the jury apparently lost sight of the important issue.
As a matter of law, no defense to the note is shown and the entry must be, Motion sustained. New trial granted.